PER CURIAM:
This claim was submitted upon a stipulation to the effect that on or about June 8, 1982, while claimant Irlant E. Moore was operating a 1973 Chervolet Caprice titled in the name of Robert L. Moore across a bridge on West Virginia Route 52 in McDowell County, a highway owned and maintained by the respondent, one of the tires struck a piece of steel, protruding from the surface of the bridge, resulting in damage in the amount of $43.15.
Following the precedent of Halliburton Services vs. Dept. of Highways, 12 Ct.Cl. 281 (1979), an award in that sum should be made.
Award of $43.15.